Exhibit 99.1 REVOCABLE PROXY PRIVATE BANCSHARES, INC. REVOCABLE PROXY BY AND ON BEHALF OF THE BOARD OF DIRECTORS FOR THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [●], 2016 The undersigned hereby appoints Charles B. Crawford, Jr. and Terence B. Freeman, or either of them, each with full power of substitution, as Proxies to vote all shares of the $1.00 par value common stock of Private Bancshares, Inc. (“PBI”) that the undersigned is entitled to vote at the Special Meeting of Shareholders to be held [●], 2016 , at [●] , local time, at [●] (the “PBI special meeting”), and at any postponement or adjournment thereof. The PBI Board of Directors recommends a vote “ FOR ” the following proposals: 1. Approval of Agreement and Plan of Merger . To authorize, approve and adopt the Agreement and Plan of Merger, dated August 30, 2016, by and between National Commerce Corporation (“
